Citation Nr: 1332903	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and issued by the RO in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file remains with the Cleveland RO.  

Initially, the Board recognizes that the Veteran has presented evidence of multiple acquired psychiatric disorders, including PTSD, depression, a mood disorder, and an anxiety disorder.   However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD herein, the Board has recharacterized the issue regarding the merits of the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and recognizes that such characterization includes consideration of all currently diagnosed acquired psychiatric disorders.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal with the exception of the Veteran's representative's September 2013 Appellant's Brief.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in July 2005, the RO determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for PTSD had not been received.  

2.  Evidence added to the record since the final July 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  



CONCLUSIONS OF LAW

1.  The July 2005 rating decision that determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for PTSD had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran contends that she has PTSD due to various in-service stressors, including military sexual trauma (involving a rape by her commander while stationed in the Philippines) and physical assaults (including one where her friend hit another person on the head with a wine bottle).  

The claim for service connection for PTSD was originally denied in a January 2004 rating decision.  At the time of such decision, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records and a December 2003 VA examination were of record.  The RO noted that the Veteran had claimed service connection for PTSD and reported an in-service stressor.   The RO found no complaints, findings, or diagnosis for any mental disorder in the service treatment records.  The RO also noted that the Veteran had post-service diagnoses of PTSD, bipolar disorder, and an explosive personality disorder.  However, the RO noted that the VA examiner found that, though the Veteran had claimed a rape in service, she did not have symptoms supportive of a diagnosis of PTSD.  The RO found insufficient evidence to support the Veteran's claimed in-service stressor and no evidence of a nexus or relationship between the treating diagnosis of PTSD and any injury or incident in service.  

In April 2005, the Veteran filed a claim to reopen her claim for service connection for PTSD.  In a July 2005 rating decision, the RO considered additional private treatment records from Six County and VA treatment records.  The RO found that newly received medical records from Six County and VA did not provide a diagnosis of PTSD or credible supporting evidence of an in-service stressor or link between PTSD and service.  Therefore, the RO determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for PTSD had not been received.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In July 2005, the Veteran was advised of the rating decision and her appellate rights.  However, she did not submit a notice of disagreement within one year of the July 2005 rating decision.  In fact, no further communication regarding her claim of entitlement to service connection for PTSD was received until her April 2007 request to reopen her claim.  Therefore, the July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the current claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the July 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the July 2005 rating decision, additional evidence consisting of private and VA treatment records and lay statements have been received.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the claim.  In this regard, in an August 2007 lay statement, R.H. reported that the Veteran had informed him of the claimed rape, though he is unclear of when she informed him of it.  Additionally, VA medical records, such as a June 2, 2006 Social Work Assessment that documents a diagnosis of PTSD and a January 14, 2010 VA addendum that documents a diagnosis of PTSD and underlying trauma of military sexual abuse.

The newly received evidence is presumed credible for the purposes of evaluating the application to reopen the claim for service connection for PTSD. Justus, supra.  Moreover, the evidence includes a diagnosis of PTSD related to military sexual trauma and a lay statement in support of the claimed stressor.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claim so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously noted, the Veteran's PTSD claim has been recharacterized to as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and any other currently diagnosed acquired psychiatric disorder.  

The Veteran contends that she developed PTSD due to service, including due to physical and sexual assaults.  Specifically, she reports that she was assaulted by her Naval Chief in 1976 or 1977 while stated in the Philippines.  In her September 2002 claim, she had reported two rapes, but never provided specific information regarding the second rape.  In a November 6, 2008 VA medical record, the Veteran also reported two instances of physical trauma, including being hit in the face while being held down at the neck and a fight where her friend hit another person with a  wine bottle, which caused it to break and the shards of which hit her face.  In a June 2006 VA medical record, the Veteran also reported a post-service stressor of being gang raped by ten people.  In a March 1998 VA medical record, she further reported a stressor of picking up body parts of an airplane crash.  

As an initial matter, the Board finds that a remand is necessary to obtain outstanding records.  In this regard, there are missing VA treatment records.  Although the March 2010 statement of the case indicates that VA medical records from June 2004 through March 2010 are associated with the claims file, some periods of treatment are missing.  The missing periods of service include from October 2006 to July 2007 and from September 2008 until April 2009.  Indeed, the Veteran provided a partial copy of a November 2008 VA medical record that is not otherwise associated with the claims file.  These VA medical records and any other VA medical records from March 2010 to the present should be obtained and associated with the claims file.

Additionally, in a June 2, 2006 VA medical record, the Veteran reported that she received psychiatric treatment prior to service, in Zanesville.  The AOJ should provide the Veteran another opportunity to identify any private medical providers, including this pre-service psychiatric provider.  

Furthermore, a remand is necessary to obtain outstanding records from the Social Security Administration (SSA). A June 2006 VA medical record treatment record reflects that the Veteran reported the receipt of SSA disability benefits for bipolar disorder. As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

In regard to the PTSD component of the Veteran's claim, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did. It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged. Therefore, evidence from sources other than her service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

With respect to the facts of this particular case, the service treatment records document that the Veteran underwent two abortions in service, one of which she has indicated occurred due to her rape.  She also alleges that her behavior changed following her rape.  In a July 2007 lay statement, R.H. (her ex-husband - per VA medical records) claimed that the Veteran reported her rape to him.  

In the present case, in the March 2008 rating decision, the RO found that it was unable confirm the Veteran's claimed in-service stressor, as related to the claimed rape.  The Board notes that the Veteran's physical assault in-service stressor involving the attempted assault resulting in a broken wine bottle has previously been accepted by VA (as documented in the November 1979 administrative decision determining whether that incident occurred in the line of duty and the RO's subsequent grant of service connection for facial scars resulting from the broken wine bottle).

The Board notes that the Veteran has also reported additional stressors to her medical providers, but not to the RO for verification.  As previously noted, in a November 6, 2008 VA medical record, the Veteran also reported a second physical trauma, involving being hit in the face while being held down at the neck.  In a March 1998 VA medical record, she reported picking up body parts after an airplane crash.  Therefore, the Veteran should be given another opportunity to provide stressor information for verification purposes.  Additionally, in a July 2007 statement, the Veteran indicated that during service she had reported the rape to her roommate "Kit".  In her December 2009 VA Form 21-0781a, she indicated that the incident occurred in March 1977 while stationed in ADRAN/NAS Cubi Point and that she was in "barracks 29".  The Veteran should be invited to submit a statement from "Kit" regarding the alleged rape.  Following the Veteran's response, the AOJ should undertake any necessary development to verify any of her claimed stressors.

The Board also finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of her acquired psychiatric disorder.  

In this regard, the Board notes that the Veteran previously underwent a VA examination in December 2003.  At such time, the VA examiner found that the Veteran's symptoms did not support a diagnosis of PTSD.  The VA examiner diagnosed her with alcohol dependence chronic and severe, bipolar disorder, by her own history, and probable intermittent explosive behavior.  Since such time, evidence of additional psychiatric diagnoses has been received, to include an October 2000 VA medical record that documents diagnoses of depression and anxiety.  Additionally, an August 26, 2003 Six Counties medical record indicated diagnoses of mood disorder, not otherwise specified, and alcohol dependence.  Finally, in a January 14, 2010 VA addendum, the Veteran's VA medical provider indicated that the Veteran had a positive diagnosis for PTSD, with an underlying trauma for military sexual abuse.  

Additionally, the Veteran currently claims that she has had psychiatric symptoms since service.  In her April 2010 VA Form 9, the Veteran alleged symptoms including anger and behavior changes in service.  

Therefore, in light of the current diagnosis of various acquired psychiatric disorders, to include PTSD, and the Veteran's allegations of experiencing psychiatric symptoms since service, the Board finds that the Veteran should be afforded a new VA examination so as to determine the current nature and etiology of her acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following:

1.  (A) The agency of original jurisdiction (AOJ) should obtain VA treatment records from the Chillicothe VA medical center dated from October 2006 to July 2007, September 2008 until April 2009, and from March 2010 to the present.  

(B) The AOJ should also obtain any SSA disability claim records.   

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The appellant should also be given an opportunity to identify any non-VA healthcare provider who treated the Veteran for a psychiatric disorder, to specifically include the unnamed pre-service psychiatric treatment provider in Zanesville, which the Veteran reported in her June 2006 VA medical record.    Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  The Veteran should be given another opportunity to identify any claimed in-service PTSD stressors, including those that she did not previously provide to the AOJ (such as her reported physical assault that did not involve the broken wine bottle and her report of picking up body parts after an airplane crash).   The Veteran should also be invited to submit a statement in support of her claim from her former roommate "Kit."

4.  Following the Veteran's response to directive #3, the AOJ should undertake any necessary development to verify any of her claimed stressors.

5.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of her claimed acquired psychiatric disorder. The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service sexual assault or verified physical trauma, including the physical assault involving the wine bottle.  In regard to the sexual assault, the examiner should consider the Veteran's reports of in-service rape by her military supervisor while in the Philippines.

The examiner should document any behavior changes that may constitute credible evidence of the stressor, to include a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


